PER CURIAM.
Petitioner timely filed a notice of appeal with the lower tribunal seeking to appeal the judgment and sentence entered in Seminole County case numbers 10-CF-2051-A, 10-CF-253-A, 10-CF-2705-A, 10-CF-2762-A, 10-CF-4055-A, 10-CF-2763-A, 10-CF-1767-A, 10-CF-3342-A and 10-CF-2132-A, but the appeal was never processed and forwarded to this Court for filing. Petitioner is entitled to have his appeal proceed as if timely filed.
*380A copy of this opinion shall be filed with the trial court, which is directed to process and forward the record on appeal.
PETITION GRANTED.
PALMER, TORPY and JACOBUS, JJ., concur.